State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   522502
________________________________

In the Matter of QUINCY WADE,
                    Petitioner,
      v

ANTHONY J. ANNUCCI, as Acting               MEMORANDUM AND JUDGMENT
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 20, 2016

Before:   Peters, P.J., McCarthy, Garry, Egan Jr. and Lynch, JJ.

                             __________


     Quincy Wade, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating a prison disciplinary rule.

      Petitioner was ordered to submit a urine specimen for
testing, and it twice tested positive for the presence of
opiates. As a result, he was charged in a misbehavior report
with use of a controlled substance. Following a tier III
disciplinary hearing, petitioner was found guilty of the charge,
and that determination was affirmed upon administrative appeal
with modified penalties. This CPLR article 78 proceeding ensued.

      We confirm. The misbehavior report, positive drug test
results, related documentation and the hearing testimony provide
                              -2-                522502

substantial evidence to support the determination finding
petitioner guilty of using a controlled substance (see Matter of
Martinez v Annucci, 134 AD3d 1380, 1380 [2015]; Matter of Green v
Annucci, 134 AD3d 1376, 1376 [2015]). Petitioner's denial that
he used a controlled substance and that the specimen was from
another inmate presented credibility issues for resolution by the
Hearing Officer (see Matter of Belle v Prack, 140 AD3d 1509, 1510
[2016]; Matter of Green v Annucci, 134 AD3d at 1377). Contrary
to petitioner's contention, the chain of custody of the specimen
was adequately established through the information contained on
the request for urinalysis form and the testimony of the
correction officer who collected and tested the specimen (see
Matter of Martinez v Annucci, 134 AD3d at 1381; Matter of Roman v
Prack, 133 AD3d 959, 960 [2015]; see also 7 NYCRR 1020.5 [a]).
Furthermore, the record demonstrates that petitioner was provided
with all of the urinalysis testing documentation mandated by the
pertinent regulations (see 7 NYCRR 1020.4 [f] [1] [iv]; 1020.5
[a]) and that, consequently, a proper foundation was laid for the
admission of the positive test results (see Matter of Paddyfote v
Fischer, 118 AD3d 1240, 1241 [2014]; Matter of Neil v Fischer, 89
AD3d 1308, 1309 [2011], lv denied 18 NY3d 807 [2012]).

      Petitioner's claim that he was denied adequate assistance
because he was not provided with documentation that he requested
is without merit, as the record establishes that petitioner was
provided with copies of relevant documentation and afforded an
opportunity to review the instruction manual for the testing
equipment (see Matter of Smith v Prack, 138 AD3d 1286, 1287
[2016]; Matter of Jenkins v Annucci, 136 AD3d 1093, 1094 [2016]);
in any event, petitioner has not demonstrated that he was
prejudiced (see Matter of McMaster v Annucci, 138 AD3d 1289, 1290
[2016], lv denied 28 NY3d 902 [2016]). Nor are we persuaded that
petitioner was denied a fair and impartial hearing as there is no
indication that the Hearing Officer was biased or that the
determination flowed from any alleged bias (see Matter of
Mullamphy v Fischer, 112 AD3d 1177, 1177 [2013]; Matter of
Boatwright v McGinnis, 24 AD3d 1136, 1137 [2005]). Petitioner's
remaining claims are either unpreserved or without merit.

      Peters, P.J., McCarthy, Garry, Egan Jr. and Lynch, JJ.,
concur.
                              -3-                  522502

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court